NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


THOMAS MOAK, DOC #S36697,                )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D18-3826
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed June 21, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Sarasota County; Debra Johnes Riva,
Judge.

Thomas Moak, pro se.




PER CURIAM.


             Affirmed.



SILBERMAN, LUCAS and SMITH, JJ., Concur.